IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2108 Disciplinary Docket No. 3
                   Petitioner             :
                                          :
                   v.                     :   No. 154 DB 2014
                                          :
EDWARD LAWRENCE P. REDDING,               :   Attorney Registration No. 36550
               Respondent                 :   (Northampton County)


                                     ORDER


PER CURIAM:


       AND NOW, this 25th day of November, 2014, there having been filed with this

Court by Edward Lawrence P. Redding his verified Statement of Resignation dated

September 27, 2014, stating that he desires to resign from the Bar of the

Commonwealth of Pennsylvania in accordance with the provisions of Rule 215,

Pa.R.D.E., it is

       ORDERED that the resignation of Edward Lawrence P. Redding is accepted; he

is disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he

shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if

any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.